tcmemo_2008_63 united_states tax_court joseph d dunne and elizabeth m dunne petitioners v commissioner of internal revenue respondent docket no filed date steven d simpson for petitioners j craig young for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in petitioners’ and federal income taxes of dollar_figure and dollar_figure respectively and additions to tax under sec_6651 of dollar_figure and dollar_figure respectively for and after concessions the issues for decision are whether respondent bears the burden_of_proof under sec_7491 we hold that respondent does not whether petitioner joseph dunne was a shareholder of frc international inc frc in and whether petitioners must pay income_tax on frc’s income under sec_1366 we hold that mr dunne ceased to be a shareholder of frc on date and therefore under sec_1377 petitioners are liable for paying income_tax only on mr dunne’s pro_rata share of frc’s income on the basis of the number of days in that he owned the stock whether mrs dunne is eligible for relief from joint liability under sec_6015 for we hold that she is not whether petitioners may claim as trade_or_business_expenses dollar_figure of legal expenses that they incurred in we hold that they may not but they may claim the dollar_figure as miscellaneous itemized expenses all section references are to the internal_revenue_code the code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners concede that the statute_of_limitations does not bar the assessment or collection of any amount due for or petitioners also concede that petitioner elizabeth dunne does not qualify for innocent spouse relief under sec_6015 for whether petitioners failed to report a dollar_figure capital_gain on their federal_income_tax return we hold that they did not because we find that respondent’s determination as to this item was arbitrary and whether petitioners are liable for additions to tax under sec_6651 for and we hold that they are findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference petitioners resided in sanford north carolina at the time they filed their petition frc international inc mr dunne incorporated frc in delaware in frc’s principal_place_of_business was holland ohio frc was in the business of selling fire protection material particularly a chemical called halon through contracts with the federal government frc was an s_corporation for all relevant periods mr dunne was frc’s sole shareholder from the time of its incorporation until mr dunne was also a director and an employee of frc in richard marcus became a 50-percent_shareholder of frc while mr dunne continued to own the remaining percent mr marcus also became the president of frc and remained in that position at all relevant times mr dunne and mr marcus were also coguarantors of a dollar_figure million line of credit from frc’s bank that was set up in connection with a particular contract that frc had to provide halon to the government the halon contract frc did not hold any formal shareholder or board_of directors meetings during any relevant period before mr dunne was living in north carolina and he flew to frc’s office in holland ohio every or months mr dunne exercised only limited managerial control_over frc at that time problems between mr dunne and mr marcus mr dunne and mr marcus began to have disagreements about the operation of frc in they discussed possible buyout arrangements--some where mr marcus would buy mr dunne’s shares and some where the reverse was true on date mr dunne and mr marcus met at the inverness country club at this meeting mr dunne agreed informally to sell mr marcus or frc his frc stock on an unspecified later date but they anticipated the sale would occur by date the inverness agreement the price was to be based upon an independent valuation of frc mr dunne agreed that mr marcus could conduct the business of frc as he wished mr dunne and mr marcus did not make a binding agreement or sign a contract at this time and no sale occurred in on date through their respective attorneys mr marcus made an offer to mr dunne which was based on the inverness agreement and subsequently would end the relationship between mr dunne and frc mr dunne did not accept this offer by letter dated date as president of frc mr marcus terminated mr dunne’s employment as of date mr marcus wrote that he understood that mr dunne would continue to be an frc shareholder and a member of the board_of directors mr dunne was not involved in the management or operation of frc after this date on date mr marcus e-mailed frc’s employees directing them not to discuss frc’s business with or provide information to mr dunne but to refer such calls to him on date mr dunne filed a verified petition for appointment of a custodian against frc in the chancery court of new castle county delaware pursuant to section of delaware’s general corporate law that section allows shareholders of a corporation to have a custodian appointed for that corporation in certain circumstances in his petition mr dunne stated that he was a 50-percent owner the chairman of the board and the secretary of frc mr dunne also stated that he and mr marcus did not reach an agreement at the inverness country club meeting on date mr marcus mailed a letter to a potential business partner mr marcus wrote as of date joe dunne was terminated as an employee of frc therefore he does not speak for or represent the company in anyway in addition it is our position that joe has in effect sold his shares of stock to me the settlement agreement on date mr dunne and mr marcus executed a settlement agreement this agreement provided that in exchange for his 50-percent interest in frc mr dunne would receive dollar_figure plu sec_50 percent of frc’s total net profit from the halon contract the parties agreed that the payment of dollar_figure represented frc’s net_book_value the settlement agreement provided that the dollar_figure was payable as of the date of settlement the settlement_date but also that it was payable in seven equal monthly payments beginning on date regarding mr dunne’s frc stock the settlement agreement provided to be delivered in escrow fully endorsed pending final distribution of all monies due under halon contract two escrow accts or payment of net b v of frci whichever is later no shareholder or director rights in jdd after date of settlement escrow acct proceeds to be distributed net of all costs expense sec_1 to jdd to rmm settlement_date is date of signing memorializing document anticipated to be complete not later than however contrary to the agreement mr dunne did not escrow his frc stock certificates at that time the settlement agreement also provided that all disputes were to be resolved by arbitration soon after they executed the settlement agreement mr dunne and mr marcus began disputing its provisions on date mr dunne mr marcus and frc executed an agreement to arbitrate these disputes mr dunne’s relationship with frc frc paid mr dunne and mr marcus equal dividends each month from january through april of totaling between dollar_figure and dollar_figure for each frc paid these dividends so that mr dunne and mr marcus could satisfy their income_tax liabilities in september of mr dunne sent several letters and reports regarding frc to frc’s bank listing his titles as director officer co-owner of frc int’l an officer of the bank replied with correspondence acknowledging mr dunne’s titles on date the bank’s attorney sent mr dunne a letter stating that the bank was aware of mr dunne’s agreement to sell his interest in frc and of the dispute between mr dunne and mr marcus because the bank did not know what authority mr dunne had concerning frc’s affairs and did not wish to be a party to the dispute it informed mr dunne through counsel that it would provide mr dunne with further financial information only upon the request of frc through its president mr dunne responded in a letter dated date in which he asked the bank’s attorney for documentation showing that he was not a director officer and coowner of frc and therefore not entitled to receive copies of frc’s financial information from the bank mr dunne also sent a letter to the bank reasserting his position as a director officer and coowner of frc and asking for the documentation that the bank relied upon to determine that he no longer held those positions the attorney for the bank responded by a fax dated date that it received no document indicating that mr dunne was no longer a director officer or coowner of frc but that out of caution it would like frc’s president to be aware of mr dunne’s requests for frc’s financial information mr dunne sent several more letters to both the bank’s attorney and the bank asserting his position as a director officer and coowner of frc on date mr dunne wrote to an frc employee requesting copies of frc’s form_1120s u s income_tax return for an s_corporation and mr dunne’s schedule_k-1 shareholder’s share of income credits deductions etc for mr dunne stated that he understood that frc’s taxable_income for would be about dollar_figure million mr dunne also requested that frc continue its practice of depositing mr dunne’s estimated_tax liability directly with respondent he did not believe that this would be a problem because frc had over dollar_figure million in cash mr dunne signed this letter as co-owner and chairman of the board_of frc on date frc filed a form_1120s for and attached schedules k-1 for mr dunne and mr marcus the schedules k-1 reported mr dunne’s and mr marcus’s shareholder percentages for to be percent each and reported their pro_rata shares of frc’s income and loss as dollar_figure of ordinary_income dollar_figure of interest_income and dollar_figure of capital_loss frc sent mr dunne a schedule_k-1 for identical to the schedule_k-1 it submitted to respondent the arbitration award in october of mr marcus offered to pay mr dunne dollar_figure million in full satisfaction of all payments required by the settlement agreement mr dunne responded with a dollar_figure million counteroffer which he withdrew mr dunne decided to let the arbitrator decide on the award because he thought he was entitled to receive about dollar_figure million under the settlement agreement the arbitrator entered an arbitration award the arbitration award on date the arbitrator determined that mr dunne’s share of the halon contract was dollar_figure which was payable on the settlement_date mr dunne was also entitled to dollar_figure for the sale of his frc stock on the settlement_date the arbitrator confirmed that the paragraph governing the transfer of frc stock required mr dunne to escrow the stock certificates on the settlement_date and that the certificates would be held in escrow until mr dunne had received the money owed to him the arbitrator noted that there was no settlement_date at that point because no memorializing document had been signed he directed that the settlement_date would be date none of the parties involved complied with the arbitration award on date frc and mr marcus filed a complaint in the court of common pleas of lucas county ohio to confirm the arbitration award the complaint was removed to the u s district_court for the northern district of ohio on date mr dunne filed an answer and counterclaim in which he stated that he was a 50-percent_shareholder of frc on date the district_court confirmed the arbitration award all parties involved appealed petitioners’ returns on date petitioners jointly filed a form_1040 u s individual_income_tax_return for after an extension petitioners’ form_1040 was due on date petitioners attached a form_8082 notice of inconsistent treatment or administrative_adjustment_request to their return stating that they were not reporting the income or losses listed on the schedule_k-1 from frc they explained that mr dunne filed a shareholder complaint regarding several issues that mr dunne was a 50-percent_shareholder of frc but was frozen out of dividend distributions in that frc did not provide mr dunne with certain information that mr dunne was disengaged from frc’s books records and resolutions and that frc may have made an unequal distribution of income earned in that could require a revocation of its s_corporation status on date frc filed a form_1120s for and attached schedules k-1 for mr dunne and mr marcus the schedules k-1 reported that mr dunne owned percent of the stock and mr marcus owned the rest in computing the ownership percentages shown on the schedules k-1 frc’s accountants assumed that mr dunne and mr marcus each owned percent of frc’s stock until date and that mr marcus became the sole shareholder after that date frc reported a net_loss in frc sent mr dunne a schedule_k-1 for identical to the schedule_k-1 that it submitted to respondent in response to receiving his schedule_k-1 for on date mr dunne faxed a letter to frc’s accountants stating that the schedule_k-1 was incorrect because mr dunne still owned percent of frc on date petitioners jointly filed a form_1040 for this return was due on date the transfer of legal_title on date mr dunne mr marcus and frc entered into an agreement and release of claims to settle all disputes between them pursuant to the agreement mr dunne endorsed and delivered his frc stock certificates to mr marcus and mr marcus and frc paid mr dunne the balance of the funds due to him under the arbitration award respondent’s examination in mid-2001 the internal_revenue_service irs began examining petitioners’ and federal_income_tax returns petitioners provided the examining agent with a large number of documents petitioners also gave the examining agent a summary of their position which concluded that mr dunne transferred beneficial_ownership of his frc shares on date in her date examination_report the examining agent concluded that petitioners had deficiencies of dollar_figure and dollar_figure for and respectively the examining agent also concluded on the basis of the arbitration award that the settlement_date for the stock sale was date thus petitioners were required to include all of the amounts reported on mr dunne’s schedule_k-1 on their tax_return furthermore petitioners were liable for additions to tax under sec_6651 and for and on date mrs dunne sent to respondent a form_8857 request for innocent spouse relief for the year mrs dunne stated that she signed the return but did not review it because there had never been a problem previously mrs dunne knew that her husband was selling his interest in a corporation and was concerned about what the effect of the litigation regarding the sale would be when she told her husband about her concerns mr dunne responded that he was handling the sale according to his attorney’s written advice which was that mr dunne had sold his interest in the corporation and petitioners did not need to report the income listed on the schedule_k-1 because it was a complicated transaction mrs dunne relied on mr dunne and his attorney and mrs dunne was not involved in the corporation at all mrs dunne listed her average monthly household_income as dollar_figure and expenses as dollar_figure petitioners were married and living together at all relevant times and mrs dunne did not suffer any spousal abuse or poor mental or physical health at any relevant time mrs dunne has no knowledge of tax law except that income_tax returns are due on april on date respondent mailed petitioners a statutory_notice_of_deficiency for and respondent determined that mr dunne remained a 50-percent_shareholder of frc throughout and that petitioners should have reported mr dunne’s pro_rata share of frc’s items of income and loss as shown on the schedule_k-1 for regarding respondent determined that dollar_figure of legal expenses that petitioners claimed as a deduction on their schedule c profit or loss from business should be disallowed however this amount should be included as a miscellaneous itemized_deduction on petitioners’ schedule a itemized_deductions these legal expenses related to mr dunne’s disputes over the settlement agreement respondent further determined that petitioners realized but failed to report on their return a dollar_figure capital_gain however there is no evidence in the record as to the source of this alleged capital_gain respondent stated that mrs dunne was not entitled to relief from joint liability under sec_6015 for either or finally respondent determined that petitioners were liable for additions to tax for failure_to_file timely income_tax returns for both and respondent found that there were no grounds to grant mrs dunne relief for tax_year because she did not submit a form_8857 for that year and mrs dunne has conceded this issue petitioners timely petitioned this court to redetermine all of respondent’s adjustments opinion i burden_of_proof petitioners contend that under sec_7491 respondent bears the burden_of_proof relating to all items in the notice_of_deficiency petitioners also contend that respondent’s determinations relating to are arbitrary and capricious but we will address that issue separately with respect to those items as a general_rule taxpayers bear the burden of proving that the commissioner’s determinations are incorrect rule a however sec_7491 may in specific circumstances place the burden on the commissioner with regard to any factual issue relating to a taxpayer’s liability for tax if the taxpayers produce credible_evidence with respect to that issue and meet the requirements found in sec_7491 the requirements applicable here are that the taxpayers have complied with all substantiation requirements of the code maintained all required records and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews the taxpayers bear the burden of proving that they have met the requirements of sec_7491 miner v commissioner tcmemo_2003_39 nichols v commissioner tcmemo_2003_24 affd 79_fedappx_282 9th cir petitioners raised the issue of whether sec_7491 applies for the first time in their posttrial brief respondent argues that he would be prejudiced if we were to allow petitioners to raise the sec_7491 requirements issue for the first time on brief because had they raised the issue earlier respondent could have presented evidence showing that petitioners have not satisfied the requirements we agree with respondent see smith v commissioner tcmemo_2007_368 deihl v commissioner tcmemo_2005_287 furthermore other than the testimony of the examining agent that petitioners provided her with a lot of information the record contains no specific evidence that petitioners have complied with all of the substantiation and record maintenance requirements or cooperated with respondent’s information requests therefore the record is insufficient for us to find that petitioners have satisfied the requirements of sec_7491 and we conclude a shift of the burden_of_proof is not appropriate in this case ii whether petitioners must pay income_tax on frc’s income for petitioners argue that they are not required to pay income_tax on any of frc’s income or loss for because collateral_estoppel prevents respondent from taxing petitioners in an amount in excess of what they received from the arbitration award and because mr dunne was not a beneficial_owner of frc for any part of the doctrine_of collateral_estoppel provides that once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 439_us_322 n for collateral_estoppel to apply the following five conditions must be satisfied the issue in the second suit must be identical in all respects to the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issue and the resolution of the issue must have been essential to the prior decision and the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation 105_tc_141 90_tc_162 affd 904_f2d_525 9th cir collateral_estoppel does not apply against respondent in this case collateral_estoppel may be invoked against parties and their privies to the prior judgment but respondent was not a party to the arbitration or a privy of mr dunne mr marcus or frc while petitioners correctly point out that the supreme court held in parklane hosiery co v shore supra pincite that collateral_estoppel can apply where a party to the second proceeding was not a party to the first proceeding they misunderstand the scope of that rule the u s supreme court approved the use of collateral_estoppel whether mutual or nonmutual in cases where the party against whom collateral_estoppel is asserted has litigated and lost in the prior proceeding id pincite therefore even assuming respondent could have asserted that collateral_estoppel applied against petitioners in this case if all of the other conditions had been satisfied the reverse is not true furthermore neither the tax consequences of the settlement agreement nor mr dunne’s shareholder status were issues in the arbitration the arbitration merely dealt with the terms of the settlement agreement and the settlement agreement contained no terms relating to the settlement agreement’s tax consequences except that it provided that mr dunne would have no shareholder rights after the settlement_date because petitioners are arguing that mr dunne ceased to be a shareholder of frc for federal_income_tax purposes before the settlement_date of date we assume that petitioners’ argument is only that the amount of the arbitration award would somehow be relevant to mr dunne’s shareholder status or the amount of frc’s income that is taxable to petitioners however this is incorrect because the amount that mr dunne was entitled to receive from the arbitration award is irrelevant for determining his shareholder status or tax_liability see chen v commissioner tcmemo_2006_160 knott v commissioner tcmemo_1991_352 the amount that mr dunne received from the arbitration award may be relevant for the purpose of determining mr dunne’s basis in his frc stock but that matter is not at issue in this case petitioners also argue that they are not liable for tax on frc’s income in because mr dunne was not the beneficial_owner of his frc shares in and for that reason alone his schedule_k-1 is incorrect petitioners do not dispute that frc had a valid s_corporation_election in effect in that the amount of frc’s income and loss reported on its form_1120s is correct or that the total amount of income and loss reported on the schedules k-1 is consistent with frc’s form_1120s sec_1366 provides that in determining the income_tax_liability of an s_corporation shareholder the shareholder shall take into account his pro_rata share of the s corporation’s items of income loss deduction and credit tax items for the s corporation’s taxable_year ending with or in the shareholder’s taxable_year the s corporation’s income is taxable to the shareholder regardless of whether any income is distributed chen v commissioner supra knott v commissioner supra sec_1377 allocates each item of an s corporation’s income or loss pro_rata on a per share per day of ownership basis if a shareholder sells his stock during the s corporation’s taxable_year he must take into account his pro_rata share of the total amount of the s corporation’s tax items according to the number of days in that year that he held his stock regardless of whether the tax items arose before or after the sale sec_1377 the shareholders may elect to compute the selling shareholder’s pro_rata share of the tax items as if the s corporation’s taxable_year ends on the date the shareholder’s ownership_interest terminates but the frc shareholders did not make such an election sec_1377 it is well settled that beneficial_ownership not legal_title determines stock ownership for federal_income_tax purposes 71_tc_346 affd 652_f2d_65 9th cir 55_tc_866 affd without published opinion 457_f2d_1165 5th cir therefore we must determine whether mr dunne was the beneficial_owner of any of frc’s stock during to determine when beneficial_ownership has passed from one person to another a court generally must determine at what point the transferee acquires more attributes of ownership than the transferor ragghianti v commissioner supra pincite pacific coast music jobbers inc v commissioner supra pincite cordes v commissioner tcmemo_1994_377 where there is a written_agreement that is intended to result in the sale of stock but provides for the transfer of legal_title at a later date we will consider whether that agreement suffices to transfer substantially_all of the accouterments of ownership at the time of its execution ragghianti v commissioner supra pincite pacific coast music jobbers inc v commissioner supra pincite however if a taxpayer has entered into an unambiguous written_agreement providing that a sale of stock is to occur at a specific date the taxpayer must provide strong_proof that beneficial_ownership of the stock occurred at a time other than the date set in the agreement 73_tc_370 58_tc_1022 petitioners argue that mr dunne was not a shareholder of frc at any time during because the inverness agreement which petitioners claim was merely memorialized by the settlement agreement transferred beneficial_ownership of mr dunne’s shares to mr marcus no later than date we disagree when beneficial_ownership_of_stock is transferred with or without legal_title the transfer generally occurs pursuant to an agreement between the transferor and the transferee 61_tc_443 affd 507_f2d_1279 5th cir petitioners argue that mr dunne was stripped of his beneficial_ownership rights in frc after the inverness agreement but they have not cited any cases nor are we aware of any where one shareholder was able to take beneficial_ownership_of_stock away from another shareholder absent an agreement between the two shareholders or a provision in the corporation’s governing articles to that effect on the contrary we have held that when one shareholder merely interferes with another shareholder’s participation in the corporation as a result of a poor relationship between the shareholders such interference does not amount to a deprivation of the economic benefit of the shares hightower v commissioner tcmemo_2005_274 affd without published opinion ustc par big_number 9th cir we do not believe that the inverness agreement gave mr marcus any rights to mr dunne’s stock either by date or on some other date clearly mr dunne and mr marcus intended a sale to occur at some point but they did not set any concrete terms or make any binding agreement it is apparent from the testimony that the inverness agreement was merely an agreement to make a more formal agreement at a later date it appears that mr marcus attempted to memorialize this by extending a settlement offer in his date letter to mr dunne but mr dunne did not accept that offer the other facts and circumstances also indicate that the inverness agreement did not transfer any accouterments of owning mr dunne’s shares to mr marcus while mr dunne told mr marcus that he could conduct business as he wished at the inverness meeting mr marcus appears to have already had that power as president of frc furthermore mr dunne was not exercising significant managerial control before in addition after the inverness agreement mr dunne continued to receive dividends from frc and he continued to enjoy the benefits and burdens of being a shareholder because he had not fixed a selling_price for his shares mr dunne also exercised his right as a shareholder to petition for appointment of a custodian for frc in a state court finally mr dunne repeatedly asserted to frc and third parties that he continued to be a shareholder of frc after therefore we find that mr dunne retained beneficial_ownership of frc for at least part of we next consider whether the date settlement agreement transferred beneficial_ownership of mr dunne’s stock to mr marcus the parties do not dispute that the settlement agreement unlike the inverness agreement was a valid and legally enforceable contract under which mr dunne agreed to sell his frc stock however because the settlement agreement did not terminate mr dunne’s interest in frc until the settlement_date which in was still some unspecified date in the future we must consider whether mr marcus nonetheless possessed substantially_all of the accouterments of ownership by date the key provisions of the settlement agreement are that in exchange for his stock mr dunne would receive the book_value of frc set at dollar_figure and half of the profit from the halon contract mr dunne’s frc stock would be held in escrow until he received his share of the halon contract and the book_value of his stock the settlement agreement also provided that mr dunne would have no shareholder or director rights after the settlement_date which was to be the date of signing a memorializing document anticipated to be no later than date respondent argues that because the settlement agreement expressly provided that mr dunne would hold no shareholder while respondent argues that petitioners have abandoned this alternative argument because they did not argue it in their posttrial brief we believe that it is in the best interest of justice to consider this alternative argument during the trial we raised the issue of whether it was appropriate to consider the settlement_date as the date of sale and respondent addressed this issue on brief rights after the settlement_date mr dunne would retain beneficial_ownership of his shares until the settlement_date and therefore petitioners must come forward with strong_proof to contradict this language while we agree that respondent’s interpretation of this language is plausible we find that this language is ambiguous and therefore petitioners need not refute it with strong_proof see danenberg v commissioner t c pincite lucas v commissioner t c pincite it is undisputed that mr dunne retained the right to keep legal_title to the stock after he signed the settlement agreement mr marcus testified at trial that he and mr dunne intended that mr dunne would retain beneficial_ownership of his shares until the settlement_date but we did not find his testimony to be any more credible than mr dunne’s testimony that this was not his intention particularly because of the animosity between the two witnesses because the settlement agreement does not specify whether the shareholder rights include more than the retention of legal_title to the stock we will not require a higher standard of proof because of this statement to determine whether an agreement that does not itself transfer legal_title nonetheless transfers substantially_all of the accouterments of ownership we look at all of the facts and circumstances surrounding the transfer relying on objective evidence of the parties’ intentions provided by their overt acts ragghianti v commissioner t c pincite pacific coast music jobbers inc v commissioner t c pincite some of the factors that we have considered in determining whether a person holds the accouterments of stock ownership for federal_income_tax purposes are whether the person has legal_title or a contractual right to obtain legal_title in the future ragghianti v commissioner supra pincite whether the person has the right to receive consideration from the transferee of the stock 58_tc_267 willie v commissioner tcmemo_1991_182 whether the person enjoys the economic benefits and burdens of being a shareholder pacific coast music jobbers inc v commissioner supra pincite 74_tc_1513 whether the person has the power to control the company yelencsics v commissioner supra pincite cepeda v commissioner tcmemo_1994_62 affd without published opinion 56_f3d_1384 5th cir whether the person has the right to attend shareholder meetings yelencsics v commissioner supra pincite ragghianti v commissioner supra pincite whether the person has the ability to vote the shares yelencsics v commissioner supra pincite pacific coast music jobbers inc v commissioner supra pincite whether the stock certificates are in the person’s possession or are being held in escrow for the benefit of that person pacific coast music jobbers inc v commissioner supra pincite whether the corporation lists the person as a shareholder on its tax returns feraco v commissioner tcmemo_2000_312 pahl v commissioner tcmemo_1996_176 affd 150_f3d_1124 9th cir whether the person lists himself as a shareholder on his individual tax_return willie v commissioner supra wilson v commissioner tcmemo_1975_92 affd 560_f2d_687 5th cir whether the person has been compensated for the amount of income taxes due by reason of the person’s shareholder status hightower v commissioner tcmemo_2005_274 whether the person has access to the corporate books haskel v commissioner tcmemo_1980_243 and whether the person shows by his overt acts that he believes he is the owner of the stock pahl v commissioner supra willie v commissioner supra none of these factors alone is determinative and their weight in each case depends on the surrounding facts and circumstances one difficulty in this case is that it is not clear what rights an frc shareholder was supposed to possess because frc did not observe any corporate formalities furthermore mr marcus was a shareholder both before and after mr dunne transferred beneficial_ownership of his stock therefore we will consider these factors in light of the rights mr dunne had as a shareholder of frc before the settlement agreement that he no longer had afterward and where relevant what rights mr marcus did or did not gain as a result of the settlement agreement the fact that the settlement agreement gave mr marcus the right to obtain legal_title to the stock upon the satisfaction of certain conditions which were likely to be satisfied at some point weighs in favor of petitioners see pacific coast music jobbers inc v commissioner supra pincite while there was certainly much dispute over some of the terms of the settlement agreement particularly the amount due to mr dunne under the halon contract it is undisputed that the settlement agreement contained mr dunne’s binding agreement to sell his stock for an amount that could be objectively determined and that mr marcus had the intention and ability to comply with the terms of the sale once the disputes were settled it appears that the signing of a memorializing document was intended to be a mere formality the settlement_date was anticipated to be no more than days after the signing of the agreement and there were no contract terms left to be decided on the settlement_date which suggests that the memorializing document would not contain any terms additional to or different from those contained in the settlement agreement furthermore the arbitrator found the settlement agreement sufficiently definite to order the parties to comply with its terms in the arbitration award without requiring the parties to draw up a new memorializing document therefore while under the terms of the settlement agreement mr dunne had the right to retain legal_title of his stock until the settlement_date the fact that the settlement agreement gave mr marcus the right to legal_title upon the satisfaction of certain conditions is a stronger indicium of beneficial_ownership see id pincite similarly the fact that the settlement agreement gave mr dunne a contractual right to obtain dollar_figure and his share of the halon contract from mr marcus as consideration for his shares weighs in favor of petitioners we have recognized that a transfer of beneficial_ownership can occur before the entire sale price has been paid see 55_tc_866 the next factor we consider is whether mr dunne continued to enjoy the economic benefits and burdens of being a shareholder after the settlement agreement benefits and burdens of stock ownership generally include sharing in the successes and failures of the corporation and receiving dividends id pincite yelencsics v commissioner t c pincite before the settlement agreement mr dunne shared in the successes and failures of frc because those successes and failures affected the value of his stock after the settlement agreement mr dunne ceased to share in most of the business successes and failures of frc because he agreed to sell his stock for the book_value of frc and his share of the halon contract mr dunne and mr marcus agreed to set the book_value of frc at dollar_figure and there is no indication that either mr dunne or mr marcus could renegotiate that amount if the value of frc were to change substantially between date and the settlement_date therefore with the exception of frc’s performance on the halon contract frc’s successes and failures had no economic_effect on mr dunne after date mr dunne received monthly dividends from frc from january through april of but he received no dividends after the settlement agreement had mr dunne retained beneficial_ownership of frc we would expect these dividends to have continued through the end of however mr marcus also ceased receiving dividends after date had the settlement agreement transferred beneficial_ownership of mr dunne’s shares to mr marcus we would expect frc to have paid mr marcus double the amount of monthly dividends that it had previously been paying therefore the nonpayment of dividends after date merely indicates that frc was not sure what mr dunne’s status was after the settlement agreement the fact that mr dunne was not compensated for any taxes relating to frc’s income after the settlement agreement favors petitioners frc generally had a practice of compensating its shareholders for the income taxes they owed by virtue of their stock ownership had frc considered mr dunne to be a shareholder it would have paid the amount of the taxes either to or on behalf of mr dunne throughout mr dunne’s correspondence with frc’s bank and the bank’s attorney in september and date mr dunne repeatedly asserted that he was a director officer and coowner of frc mr dunne’s request for proof that he did not have those titles after the bank denied him access to certain records suggests that he asserted those titles with the belief that they entitled them to this access mr dunne also used those titles when he wrote to an frc employee to request copies of frc’s form_1120s and his schedule_k-1 for petitioners argue that mr dunne asserted these titles because he retained legal ownership of frc and he believed he had rights as a creditor of frc petitioners also rely on mr marcus’s statement in his date letter that it was his position that mr dunne had in effect already sold his shares while mr dunne’s actions indicate he believed he retained an interest in his frc stock after signing the settlement agreement we find that his belief was not based on a clear understanding of the law or the nature of his interest and is not controlling while petitioners argue that mr dunne’s lack of managerial control_over frc after the settlement agreement favors them we disagree it is not clear whether mr dunne exercised any managerial control at all before or if he did whether he exercised control as a shareholder as opposed to an employee see pacific coast music jobbers inc v commissioner supra pincite furthermore any decrease in mr dunne’s control_over frc is consistent with mr marcus’s termination of mr dunne’s employment on date the fact that mr marcus was in complete control of frc in is consistent with his status as frc’s president therefore in the absence of evidence that shareholders of frc had a right to manage this factor is neutral the facts that mr dunne did not participate in shareholder meetings or vote his shares are neutral because frc never maintained these corporate formalities the fact that mr dunne retained possession of the frc stock certificates is also neutral while a transfer of the stock certificates would have helped petitioners’ case retaining possession of stock merely as security to ensure payment for the stock does not indicate retained beneficial_ownership in this case hook v commissioner t c pincite pacific coast music jobbers inc v commissioner supra pincite the facts that frc listed mr dunne as a shareholder on its return and petitioners did not list mr dunne as a shareholder on their return are neutral when examined together because there is no reason to believe that either return is probative because mr dunne had access to some of frc’s records after the settlement agreement but then was denied access to others these facts together are neutral the most likely explanation is the one given by frc’s bank--that the bank was unsure whether mr dunne continued to be a shareholder after the settlement agreement and it did not want to take unnecessary risks it is clear from the record that no one involved was sure whether mr dunne was a shareholder of frc after date including mr dunne himself while we find that mr dunne believed that he was a still a shareholder in when he thought that was his most advantageous position his belief was not based on a clear understanding of the law and is not controlling the halon contract was mr dunne’s only interest in frc after the settlement agreement in light of our analysis of the above factors we find that mr dunne’s retention of an interest in a single contract over which he was exercising no managerial control after date did not prevent him from transferring substantially_all of the accouterments of ownership of frc to mr marcus in the settlement agreement considering all of these factors we hold on the basis of our finding that mr dunne ceased to be a shareholder of frc on date that petitioners must pay tax on their pro_rata share of frc’s tax items iii whether mrs dunne qualifies for relief from joint liability under sec_6015 for sec_6013 provides that taxpayers filing a joint_return are jointly and severally liable for the taxes due sec_6015 provides that notwithstanding sec_6013 under certain facts and circumstances a taxpayer may be relieved of joint_and_several_liability except as otherwise provided in sec_6015 the requesting spouse bears the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir mrs dunne argues that she is entitled to relief under sec_6015 or f relief under sec_6015 is available if a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election respondent concedes that mrs dunne meets all of these conditions except for those found in sec_6015 and d under sec_6015 mrs dunne is eligible for relief under this section only if she did not know or have reason to know at the time she signed the joint_return that there was an understatement_of_tax on the return petitioners’ omission_of_income in arose because mr dunne was a shareholder of frc until date but petitioners treated mr dunne as ceasing to be a shareholder no later than date mrs dunne’s form_8857 makes it clear that she was aware that there were some issues regarding mr dunne’s connection with frc but she did not know any of the circumstances of the sale because she relied upon mr dunne to handle the tax_return and mr dunne relied upon the advice of an attorney that petitioners were not required to report the income on the schedule_k-1 generally blind reliance upon the other spouse to handle tax issues is not sufficient to allow the requesting spouse to avoid liability under sec_6015 see 114_tc_276 however mrs dunne asked mr dunne whether the sale of his frc stock would create any problems relating to their taxes and mr dunne assured her that he was handling the sale properly according to advice from his attorney this is a unique case with complicated facts and legal issues and we find that mrs dunne satisfied her duty_of inquiry see juell v commissioner tcmemo_2007_219 therefore we find that mrs dunne did not have actual or constructive knowledge that there was an omission on petitioners’ tax_return and thus satisfies the sec_6015 requirement however mrs dunne fails to satisfy the fourth condition under sec_6015 relief is available under that section only if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the deficiency the two most often cited factors to be considered are whether there has been a significant benefit to the spouse claiming relief and whether the failure to report the correct_tax liability on the joint_return results from concealment overreaching or any other wrongdoing on the part of the other spouse alt v commissioner supra pincite mrs dunne had full access to petitioners’ joint checking and savings accounts and she offered no evidence that mr dunne deposited the dividends he received from frc into a separate_account that she could not access since it appears mrs dunne financially benefited as much as did mr dunne from ownership of frc and from avoiding taxation on his share of income the significant benefit factor does not favor mrs dunne’s position see richardson v commissioner tcmemo_2006_69 affd 509_f3d_736 6th cir furthermore mrs dunne has offered no evidence that mr dunne concealed anything from her or committed any wrongdoing we may also consider factors used in determining inequity in the context of sec_6015 juell v commissioner tcmemo_2007_219 however because we find without relying on the other factors that mrs dunne has not shown that she is eligible for relief under sec_6015 and because we find that taken together those factors weigh against relief for mrs dunne as discussed below we need not consider them here also sec_6015 provides that the secretary may relieve an individual of joint_and_several_liability if relief is not available to the individual under sec_6015 or c and it is inequitable to hold the individual liable for any deficiency taking into account all the facts and circumstances under procedures prescribed by the secretary these procedures are found in revproc_2003_61 2003_2_cb_296 we review respondent’s denial of relief under sec_6015 for abuse_of_discretion see alt v commissioner t c pincite revproc_2003_61 sec_4 c b pincite provides seven threshold conditions to determine relief respondent concedes that mrs dunne satisfies these conditions mrs dunne mistakenly argues that she is entitled to relief by satisfying these threshold conditions alone on the contrary after a taxpayer satisfies the threshold requirements revproc_2003_ sec_4 c b pincite provides the commissioner a nonexclusive list of factors that the commissioner uses in determining whether the individual is entitled to relief on the basis of all the facts and circumstances in the case the relevant factors to be considered here are marital status economic hardship knowledge or reason to know significant benefit and compliance with the income_tax laws the fact that petitioners have been married and living together at all relevant times is neutral the economic hardship factor also weighs against mrs dunne mrs dunne’s only argument regarding this factor is that the amount of tax due is large however mrs dunne has not provided any evidence that she will suffer economic hardship if we do not grant her relief she does not have sufficient assets to pay this liability or the burden of paying this liability will fall on her instead of mr dunne the knowledge factor weighs in favor of mrs dunne as we stated in our discussion of sec_6015 given the circumstances of this case mrs dunne had no reason to know that mr dunne held beneficial_ownership of frc through date and she satisfied her duty_of inquiry as discussed above mrs dunne presumably received some benefit from mr dunne’s status as a shareholder during because she shared bank accounts with mr dunne most likely had access to the dividends he received from frc and benefited as he did from avoiding tax on his share of its income this factor weighs against mrs dunne see richardson v commissioner supra the compliance with the income_tax law factor weighs slightly against mrs dunne mrs dunne testified that the one thing she knows about the tax law is that income_tax returns are due on april yet as discussed below she failed to file her tax_return on time without any reasonable_cause mrs dunne has not argued that there are any other factors that we should consider we find on the basis of all the facts and circumstances mrs dunne has failed to carry her burden and thus is not entitled to equitable relief under sec_6015 and we find respondent did not abuse his discretion in denying mrs dunne such relief iv whether petitioners may claim dollar_figure of legal expenses that they incurred in as trade_or_business_expenses in the notice_of_deficiency respondent disallowed a deduction for dollar_figure that petitioners listed on their schedule c as a business_expense but added the dollar_figure deduction to their schedule a as a miscellaneous itemized expense if the dollar_figure is deductible on petitioners’ schedule c then it is not subject_to the 2-percent floor generally applicable to miscellaneous_itemized_deductions under sec_67 deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to the deductions claimed rule a 503_us_79 292_us_435 in addition taxpayers must maintain sufficient records to substantiate any deductions claimed sec_6001 petitioners argue that the notice_of_deficiency is arbitrary as to the tax items for as discussed below in certain cases we have found that the commissioner’s presumption of correctness does not attach when a determination is found to be a naked assessment and therefore arbitrary and excessive however this doctrine applies only to unreported income and the usual presumption of correctness attaches when taxpayers assert that the notice_of_deficiency is incorrect as to disallowed deductions hutchinson v commissioner tcmemo_1980_551 furthermore if taxpayers do not substantiate their claimed deductions the commissioner is not arbitrary or unreasonable in denying them 62_tc_834 taylor v commissioner tcmemo_2006_67 petitioners offered no evidence regarding any expenditures they made that would be eligible for a trade_or_business expense deduction on their schedule c petitioners argue on brief that these expenses were incurred for the collection of income but they offered no evidence to substantiate that the income was from a trade_or_business they conducted therefore petitioners’ legal expenses are properly deductible only on their schedule a v whether petitioners had dollar_figure of unreported income in in the notice_of_deficiency respondent determined that petitioners failed to report a dollar_figure capital_gain in general the commissioner’s determinations are presumed correct and the taxpayers bear the burden of proving that they are wrong rule a 290_us_111 the court generally will not look behind a notice_of_deficiency to examine the evidence used or the propriety of the commissioner’s motives or procedures in making his determination 62_tc_324 to overcome this presumption of correctness taxpayers may produce evidence that the statutory notice is arbitrary or without foundation 293_us_507 967_f2d_986 4th cir affg tcmemo_1990_618 on rare occasions this court has recognized an exception to these rules in cases involving unreported income where the commissioner introduces no substantive evidence but relies solely on the presumption of correctness 73_tc_394 in such cases if the taxpayers challenge the notice_of_deficiency on the ground that it is arbitrary then the determination is treated as a naked assessment and the presumption of correctness does not attach id however this is a limited exception and it does not apply when the commissioner has provided a minimal evidentiary foundation 92_tc_661 fankhanel v commissioner tcmemo_1998_403 affd without published opinion 205_f3d_1333 4th cir this exception to the presumption of correctness the exception has been widely accepted among the courts of appeals see 994_f2d_1542 11th cir affg tcmemo_1991_636 981_f2d_350 8th cir affg in part and revg in part 96_tc_172 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 909_f2d_915 6th cir 823_f2d_1091 7th cir 649_f2d_152 2d cir affg in part and revg in part 74_tc_260 596_f2d_358 9th cir revg 67_tc_672 552_f2d_549 3d cir affg in part and revg in part tcmemo_1975_341 the court_of_appeals for the fourth circuit to which this case is appealable has recognized the use of this exception by other courts but has not had the occasion to expressly adopt or reject it see 999_f2d_760 4th cir affg tcmemo_1992_153 because the court_of_appeals for the fourth circuit has not expressly resolved the issue of whether the commissioner’s failure to present a minimal evidentiary foundation prevents the presumption of correctness from attaching we apply the rule we stated in jackson that ha sec_5 in 967_f2d_986 4th cir affg tcmemo_1990_618 the court_of_appeals for the fourth circuit stated in the first_phase of a deficiency_suit the issue is the arbitrariness of the commissioner's determination and the taxpayer bears the burden of persuasion by a preponderance_of_the_evidence that burden remains with the taxpayer and never shifts to the government if the taxpayer proves that the determination is arbitrary the presumption of correctness vanishes however the court_of_appeals has not clarified whether the taxpayer satisfies the initial burden of persuading the court that the determination is arbitrary by alleging that the commissioner has not introduced any substantive evidence and is relying solely on the presumption of correctness or if the continued been approved by the majority of the courts of appeals see 54_tc_742 affd 445_f2d_985 10th cir the first requirement for the exception to apply is that the taxpayers challenge the notice_of_deficiency on grounds that it is arbitrary in addition to raising the argument this generally requires that the taxpayers actually dispute that they received the unreported income either by filing a form_1040 that they signed under penalty of perjury for the year at issue or by stating facts that tend to show that they did not in fact receive the disputed income andrews v commissioner tcmemo_1998_ white v commissioner tcmemo_1997_459 but see senter v commissioner tcmemo_1995_311 petitioners have satisfied this requirement they allege in their petition that the notice_of_deficiency was arbitrary as to all determinations relating to and they filed a signed form_1040 for that did not include a dollar_figure capital_gain the second requirement for the exception to apply is that the commissioner introduced no substantive evidence but relied solely on the presumption of correctness jackson v commissioner supra the presumption of correctness will apply continued taxpayer must come forward with substantive evidence that the determination is arbitrary to satisfy that initial burden if the commissioner provides a minimal evidentiary foundation showing that there is a link between the taxpayers and either the taxable_income or the income-producing activity petzoldt v commissioner supra kaufman v commissioner tcmemo_2003_ fankhanel v commissioner supra prindle intl mktg v commissioner tcmemo_1998_164 affd without published opinion sub nom fox v commissioner 229_f3d_1157 9th cir the only evidence either party submitted regarding the unreported capital_gain issue was a copy of petitioners’ form_1040 the examination_report and the notice_of_deficiency in these documents the only explanation of respondent’s determination that petitioners received unreported income in is the following statement made to petitioners in the notice_of_deficiency it is determined that you realized a capital_gain in the amount of dollar_figure for tax_year accordingly taxable_income is increased dollar_figure for the tax_year ending date the examination_report contains an explanation section for capital_gains_and_losses but the entire discussion in that section relates to mr dunne’s issues with frc and there is no reference to a dollar_figure capital_gain in in either the facts or conclusion of that section the examination_report did state in its conclusion that it will be necessary to compute the gain loss on the sale of the frc stock but respondent has not argued that the alleged unreported income relates to the sale of mr dunne’s frc stock because respondent has not shown us any link between petitioners and either the dollar_figure of unreported income or any income-producing activity that could have generated a dollar_figure capital_gain respondent has not provided the minimal evidentiary foundation required for the presumption of correctness to attach on this issue therefore respondent has not met the initial burden of showing that petitioners had unreported income in that is normally satisfied by the presumption of correctness and we find for petitioners on this issue see 391_f2d_727 4th cir affg in part and revg in part tcmemo_1965_246 vi whether petitioners are liable for additions to tax under sec_6651 for and sec_6651 imposes an addition_to_tax of up to percent of the amount_required_to_be_shown_as_tax for failure to timely file a federal_income_tax return unless the taxpayers show that the failure was due to reasonable_cause and not due to willful neglect sec_7491 places the burden of production on the commissioner to show that the imposition of an addition_to_tax is appropriate to satisfy this burden the commissioner must present sufficient evidence that the particular addition_to_tax is appropriate 116_tc_438 if the commissioner makes such a showing the burden_of_proof is on the taxpayers to raise any issues that would negate the appropriateness of the penalty such as reasonable_cause id reasonable_cause exists if the taxpayers ‘exercised ordinary business care and prudence and were nevertheless unable to file the return within the prescribed time’ 469_us_241 quoting sec_301 c proced admin regs the parties stipulated that petitioners did not timely file their or federal_income_tax return furthermore it is undisputed that petitioners had an obligation to file income_tax returns for and under sec_6012 therefore respondent has satisfied the initial burden of producing evidence to show that the addition_to_tax is appropriate petitioners assert three reasons they had reasonable_cause for failing to file their tax returns on time the ongoing litigation between mr dunne mr marcus and frc prevented them from filing on time they did not receive mr dunne’s schedule_k-1 in time and they received legal advice to exclude frc’s income from their return because the return contained no items that were related to frc only the first reason may provide any reasonable_cause for petitioners’ failure_to_file their tax_return on time as we discussed above the ongoing litigation between mr dunne mr marcus and frc was not determinative of the issue of when mr dunne ceased to be a beneficial_owner of frc and the related_income tax consequences while we agree that mr dunne’s shareholder status was a confusing issue we are not persuaded that this litigation prevented petitioners from filing their returns on time contrary to petitioners’ arguments being involved in litigation does not excuse them from filing their federal_income_tax returns on time the cases they cite do not support their argument because petitioners would have been required to file income_tax returns even if they had been awarded nothing under the arbitration and subsequent litigation and petitioners were not suffering from incapacitating illnesses or otherwise disabled from filing a return during any relevant time see 326_f2d_261 9th cir affg in part and revg in part 37_tc_962 adams v commissioner tcmemo_1990_478 harris v commissioner tcmemo_1969_49 petitioners’ argument that they did not have all of the necessary records to file their return because they did not receive mr dunne’s schedule_k-1 in time is also unpersuasive petitioners correctly point out that the internal_revenue_manual irm states that the inability to obtain records may constitute reasonable_cause administration internal_revenue_manual cch pt at big_number date the irm states that whether the inability to obtain necessary records constitutes reasonable_cause depends on the facts and circumstances in each case considering factors including why the records were needed to comply what steps the taxpayers took to secure the records when the taxpayers became aware that they did not have the necessary records if other means were explored to secure the needed information why the taxpayers did not estimate the information if the taxpayers contacted the irs for instructions on what to do about missing information and if the taxpayers complied once the missing information was received the irm does not help petitioners they provided no explanation as to why they thought that they needed the schedule_k-1 to file their return if they were taking the position that mr dunne was not a shareholder in why they did not request a schedule_k-1 until date whether they considered any other ways of obtaining the information on the schedule_k-1 why they did not estimate the information especially since mr dunne knew about how much income frc earned in and regardless of that amount petitioners took the position that mr dunne was not an frc shareholder in whether they contacted the irs for instructions and if so whether they followed those instructions or when they actually received the schedule_k-1 and how long it took them to file their return after receiving it it is well settled that taxpayers must file timely income_tax returns on the basis of the best information available to them at the time and they may file amended returns if necessary 79_tc_298 56_tc_1324 affd without published opinion 496_f2d_876 5th cir ruddel v commissioner tcmemo_1996_125 petitioners knew approximately what frc’s income was for and there is no reason they could not have used that information to timely file their tax_return and then file an amended_return once they received the schedule_k-1 furthermore petitioners have not provided us any evidence of when they received the schedule_k-1 thus we are not convinced that they did not have it in time to file their return even if this was the case the fact that petitioners filed their return on date over a year after it was due after the extension suggests that they did not exercise ordinary business care and prudence to file their return on time petitioners’ argument that they received legal advice to exclude the amounts reported on the schedule_k-1 is without merit whether or not petitioners should have excluded the schedule_k-1 is irrelevant to the issue of whether they were required to file their returns on time furthermore even if the advice had provided a reasonable_cause for not filing on time the memorandum containing the written advice was dated date almost two months after petitioners were required to file their return thus it is unlikely that petitioners actually relied upon any legal advice when making the decision not to file their tax_return on time see estate of hinz v commissioner tcmemo_2000_6 accordingly we find that petitioners did not have reasonable_cause for failure_to_file their and income_tax returns on time and therefore sustain respondent’s determination that petitioners are liable for the additions to tax under sec_6651 to reflect the foregoing and concessions of the parties under rule decision will be entered
